DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to Election/Restriction has been received on 2/28/22. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.

Election/Restrictions
Applicant’s election without traverse of Fig. 4, claims 1-5, 7-12, 15-17, 19, 20 in the reply filed on 2/28/22 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/25/2020 is considered by the examiner.
Drawings
The drawings submitted on 6/25/2020 has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 8, 12, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US Publication 2003/0077504) in view Seabaugh et al. (US Publication 2006/0269813).
Regarding claim 1, the Hara et al. reference discloses a fuel cell comprising a solid electrolyte layer in between an anode and cathode. The anode comprising anode metal layer comprising pores (5), an active material ([0043] and a reforming catalyst (6). The active material and reforming catalyst lines the walls of the pores in the anode metal layer (Fig. 5). 
The Hara et al. reference teaches a broad solid electrolyte layer that may comprise stabilized zirconia. However, the Hara et la. reference is silent in specifying the  solid electrolyte layer having a mid-section and a first surface on one side of the mid- section and a second surface on another side of the mid-section opposite the first surface, the first surface and second surface having surface pores formed therein.  The Hara et al. reference is silent in specifying a first composite electrolyte layer composed of metal and a solid electrolyte and having a porosity, a second composite electrolyte layer composed of metal and the solid electrolyte and having the porosity, the solid electrolyte layer sandwiched between the first composite electrolyte layer and the second composite electrolyte layer. However, the Seabaugh et al. reference discloses 
Regarding claim 3, the Hara et al. in view of Seabaugh et al. reference discloses the porosity of the first composite electrolyte layer and the second composite electrolyte layer is between 40% porosity (Seabaugh et al. [0034]).  
Regarding claim 7, the Hara et al. in view of Seabaugh et al. reference that the first composite electrode layer and the second composite electrode layer comprises higher porosity which forms an active pathway for reactant transport, thus providing more conductivity (Seabaug, [0005]) than a less porous areas via dense electrolyte).
Regarding claim 8, the Hara et al. reference discloses the anode metal layer is 60% porosity ([0025]).

                                                                                                                                                                                                                                                                                                  
Regarding claim 19, the Hara et al. reference discloses a fuel cell comprising a solid electrolyte layer in between an anode and cathode. The anode comprising anode metal layer comprising pores (5) with a porosity of 60%, an active material ([0043] and a reforming catalyst (6). The active material and reforming catalyst lines the walls of the pores in the anode metal layer (Fig. 5). 
The Hara et al. reference teaches a broad solid electrolyte layer that may comprise stabilized zirconia. However, the Hara et la. reference is silent in specifying the  solid electrolyte layer having a mid-section and a first surface on one side of the mid- section and a second surface on another side of the mid-section opposite the first surface, the first surface and second surface having surface pores formed therein.  The Hara et al. reference is silent in specifying a first composite electrolyte layer composed of metal and a solid electrolyte and having a porosity, a second composite electrolyte layer composed of metal and the solid electrolyte and having the porosity, the solid electrolyte layer sandwiched between the first composite electrolyte layer and the second composite electrolyte layer. However, the Seabaugh et al. reference discloses an electrolyte composite comprising stabilized zirconia (6:60-65). As can be seen in Fig. 17, the electrolyte composite comprises a dense mid-section layer comprising interface pores on the first surface and second surface of the dense layer and two porous layers comprising a porosity of 40% on each side of the dense layer comprises a metal and an electrolyte (Example 9; gadolinium-doped ceria). The Seabaugh et al. further disclose 
As a result, the combinations of Hara et al. in view of Seabaugh teaches porosity of the cathode and anode is larger than the porosity of the first composite and the second composite layer. 
Regarding claim 20, the Hara et al. in view of the Seabaugh et al. reference discloses the  solid electrolyte layer having a mid-section and a first surface on one side of the mid- section and a second surface on another side of the mid-section opposite the first surface, the first surface and second surface having surface pores formed therein. The Seabaugh et al discloses that the surface pores provided on the surface porosity at that interface is less than the first porosity of the first composite electrolyte and the second composite electrolyte layer throughout the thickness of the porous layers (as can be seen in Fig. 1, 3, 5, 15 and 17).

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US Publication 2003/0077504) in view Seabaugh et al. (US Publication 2006/0269813) in view of Virkar et al. (US Patent 5,543,239).
Regarding claim 15, the Hara in view of Seabaugh et al. reference discloses the claimed invention above and further incorporated herein. However, the Hara in view of the Seabaugh et al. reference is silent in disclosing that the cathode comprises a cathode metal layer having pores and the cathode active material coating walls of the pores. The Virkar et al. reference discloses that the cathode comprises a cathode metal layer having pores(porous electrode) and the cathode active material (13, 14) coating walls of the pores. The porous design lowers the area specific resistance and increase current and power densities (1:15-30). Therefore, it would have been obvious before the effective filing date of the invention to incorporate cathode comprise a cathode metal layer having pores and the cathode active material coating walls of the pores disclosed by the Virkar et al. reference for the cathode of the Hara in view of the Seabaugh et al. reference in order to provide an improved SOFC. 
Regarding claim 16,  the Hara in view of Seabaugh et al. reference discloses the claimed invention above and further incorporated herein. The Seabaugh et al. reference also discloses the anode can be one of nickel copper alloys and the cathode can be metals (10:25-40). The broad teachings of metal disclosed in the  Seabaugh et al. can include nickel, aluminum and copper. Common sense teaches that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of the patents together like pieces of a puzzle.  A person of ordinary skill is also a person of ordinary creativity, not an KSR v. Teleflex  

Allowable Subject Matter
Claims 2, 4, 5, 9-11, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725